        Case 8:19-cv-03054-DKC Document 29 Filed 12/10/20 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                      :
CMFG LIFE INSURANCE COMPANY
                                      :

       v.                             :    Civil Action No. DKC 19-3054

                                      :
KEDRICK JENIFER, et al.
                                      :

                            MEMORANDUM OPINION

       Presently pending in this interpleader action are the motion

to stay proceedings by the estate of Bettie Jenifer (ECF No. 19),

the motion for summary judgment by Kedrick Jenifer (“Mr. Jenifer”)

(ECF No. 26), and the estate’s motion to join parties or, in the

alternative, substitute parties.          (ECF No. 27).      The issues have

been briefed, and the court now rules, no hearing being deemed

necessary.     Local Rule 105.6.          For the following reasons, the

motion to join parties will be granted, the motion for summary

judgment will be stayed, and the motion to stay the proceedings

will be denied as moot.

I.     Background

       This interpleader action is designed to determine the proper

beneficiary for the proceeds of a life insurance policy issued by

CMFG   Life   Insurance    Company   (“CMFG    Life”)   to   Bettie   Jenifer

(“Decedent”) facially valued at $150,000 (“the Death Benefit”).

The named beneficiary is Mr. Jenifer, and if he is disqualified,
         Case 8:19-cv-03054-DKC Document 29 Filed 12/10/20 Page 2 of 5



the proceeds would go to the decedent’s estate.            At present, the

money has been paid into the registry of the court and CMFG Life

has been discharged.       Counsel for the estate now moves to remove

the estate from the proceeding, to join Decedent’s children as

real parties in interest, and to strike his appearance, because

the estate has been closed.

     Counsel for the estate moved to join or substitute Bryce and

Diamond Jenifer, Decedent’s two children, as parties pursuant to

Fed.R.Civ.P. 20 or 25.1        According to the motion, the estate has

fully closed and a final accounting of it was approved by the

Orphans’ Court for Prince George’s County.           Further, Ms. Pearson

has expressed a desire “to relinquish any further right to serve

as Personal Representative.”          Counsel asserts that, “the only

parties with an economic interest in this case are Mr. Jenifer and

Decedent’s two children” and thus they “are the only parties who

stand to gain from the outcome of the case.”            If they so choose,

counsel argues, they should be given the right to litigate whether

Mr. Jenifer is a “disqualified person.”           The last portion of the

motion responds to the summary judgment motion and argues that it

“does not comply with Fed.R.Civ.P. 56(c)(1)” in that Mr. Jenifer




     1  The four situations accounted for and allowing for
substitution under Fed.R.Civ.P. 25 are not directly applicable
here. The motion is properly treated as permissive joinder under
Fed.R.Civ.P. 20.
                                      2
           Case 8:19-cv-03054-DKC Document 29 Filed 12/10/20 Page 3 of 5



has not pointed to particular evidence showing “the absence of a

dispute of material fact,” and so it should be denied.

      Mr. Jenifer subsequently responded on November 18 that he did

not oppose the request to substitute the children of Decedent or

to dismiss the estate as a party.           He asserts that he “has spoken

with the children and they are willing to be substituted as parties

in lieu of the Estate.”         He also notes he “consents to holding his

pending Motion for Summary Judgment in abeyance” for a “reasonable

period of time” to allow the children to be substituted and to

respond.       (ECF No. 28).

II.   Standard of Review

      Fed.R.Civ.P. 20(a) provides, in pertinent part:

               Persons ... may be joined in one action as
               defendants if:   (A) any right to relief is
               asserted against them jointly, severally, or
               in the alternative with respect to or arising
               out of the same transaction, occurrence, or
               series of transactions or occurrences; and (B)
               any question of law or fact common to all
               defendants will arise in the action.

Fed.R.Civ.P. 20 “should be construed in light of its purpose, which

is    to     promote    trial    convenience    and    expedite    the     final

determination of disputes, thereby preventing multiple lawsuits.”

Saval v. BL Ltd., 710 F.2d 1027, 1031 (4th Cir. 1983).                     Courts

liberally construe the first requirement and find that “claims

arise from the same transaction or occurrence if they have a

logical relationship to one another.”            Stephens, 807 F.Supp.2d at



                                        3
         Case 8:19-cv-03054-DKC Document 29 Filed 12/10/20 Page 4 of 5



382 (citing 7 Charles A. Wright, Arthur R. Miller, & Mary Kay Kane

(“Wright & Miller”), Federal Practice and Procedure § 1653 (3d

ed.)).     Similarly, the second requirement “does not require that

every question of law or fact in the action be common among the

parties; rather, the rule permits party joinder whenever there

will be at least one common question of law or fact.”            Id. at 384

(quoting Wright & Miller, § 1653) (emphasis added in Stephens).

III. Analysis

     The requested joinder of Decedent’s children easily clears

the hurdle demanded of permissive joinder under Fed.R.Civ.P. 20.

With the estate now closed, Decedent’s children, as her heirs, are

the ones who would collect if Mr. Jenifer is deemed disqualified.

The declaration sought as to the Decedent’s children as potential

Defendants is the same as was sought against the former estate and

pertains to the exact same clause of the same life insurance

policy.     As the only potentially adverse parties to Mr. Jenifer,

moreover,     their   joinder    promotes    trial   convenience     and   an

expeditious resolution to the question posed by this interpleader.

The children were already directly impacted by the outcome of this

dispute and likely on notice of it as a result.                The apparent

consent of both the children and Mr. Jenifer to this joinder,

however, removes any potential prejudice to either party.            Joinder

of Bryce and Diamond Jenifer as Defendants is proper.




                                      4
          Case 8:19-cv-03054-DKC Document 29 Filed 12/10/20 Page 5 of 5



IV.   Conclusion

      For the foregoing reasons, the motion for joinder of parties

will be granted, and Mr. Jenifer’s motion for summary judgment

will be stayed until such time as Decedent’s two children, Bryce

and Diamond Jenifer, have been added as parties and given time to

respond to Mr. Jenifer’s motion for summary judgment. The estate’s

counsel’s motion to strike his appearance from the case will be

granted.2      The estate’s motion to stay proceeding pursuant to Md.

Code Est. & Trs. § 11-112(e)(2) will be denied as moot.           A separate

order will follow.



                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge




      2As counsel points out, with the closure of the estate it is
not even clear that he still has a “client,” although the requested
joinder is a clear extension of his authority to help wind-up the
estate. (ECF No. 27, at 4).
                                       5
